Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
A telephone call was made to Steven Scott on 03/25/2021 to discuss the abstract and examiner’s amendments based on the claim set filed on 02/16/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The abstract has been amended to read:
--A slasher saw system connectable to a source of hydraulic power which requires .  Fourth, a separate line including a one-way fluid valve allowing hydraulic fluid flow only from the hydraulic fluid output of the saw blade motor to the hydraulic fluid input for the saw blade motor.--
Claim 1 has been amended to read:
--A hydraulically powered slasher saw system adapted for a connection by hydraulic lines to a source of hydraulic power, comprising:
a circular saw blade actuated by a saw blade motor, which the circular saw blade is raised in order to position a load of wood for cutting and lowered to cut through said load of wood;
a first hydraulic fluid input line conveying hydraulic fluid from between said source of hydraulic power to a fluid input for the saw blade motor for powering said saw blade motor;
a second hydraulic fluid output line conveying hydraulic fluid from a fluid output of said saw blade motor and back to said source of hydraulic power for recirculating hydraulic fluid from said saw blade motor to said source of hydraulic power;
a third hydraulic fluid line conveying hydraulic fluid between said source of hydraulic power and a mechanism for raising the circular saw blade by conveying hydraulic fluid input from said source of hydraulic power circular saw blade by releasing hydraulic fluid output from said mechanism; and 
a fourth hydraulic fluid line connected by a “T” juncture to said second hydraulic fluid output line and running between said “T” juncture and the mechanism for lowering said saw blade via hydraulic fluid input from said second hydraulic fluid output line: and
a fifth hydraulic fluid line, comprising a one-way fluid valve receiving hydraulic fluid from the fluid output of the saw blade motor prior to the “T” juncture in the second hydraulic fluid line, and conveying said hydraulic fluid to the first hydraulic fluid input line -way fluid valve allows hydraulic fluid to flow only from the hydraulic fluid output of the saw blade motor to the hydraulic fluid input for said saw blade motor.—
Claim 9-16 should be amended to read:
-- wherein said third hydraulic fluid line is not connected to said second hydraulic fluid line outside of the loader.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claim 1 is free of the prior art because the prior art does not teach or suggest a hydraulic powered slasher saw system including a circulator saw blade actuated by a hydraulic motor and a hydraulic raising/lowering mechanism wherein the motor and the raising/lowering mechanism are operated by first, second, third, fourth, and fifth hydraulic fluid lines, wherein the fifth hydraulic fluid line having a one-way valve prior to a “T” junction in the second fluid line for circulating the fluid into the motor (see Applicant’s specification) with other structures, as set forth in claim 1.
None of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 1. 
Thus, Claims 2-16 are considered to contain allowable subject matter due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU DO/
Examiner, Art Unit 3724

/STEPHEN CHOI/Primary Examiner, Art Unit 3724